Jeffrey M. Roth
John M. Semmens (Helena office)
CROWLEY FLECK PLLP
305 S. 4th Street E., Suite 100
Missoula, MT 59801
Telephone: (406) 523-3600
E-Mail: jroth@crowleyfleck.com
E-Mail: jsemmens@crowleyfleck.com

Attorney for Defendant Yellowstone Club Operations, LLC


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


NICHOLAS DOUGLAS;
TASHEKA BRYAN;                         CV 18-62-BU-SEH
JUNIOR HARRIS;
MARCUS RICHARDS;
STEPHANEY SMITH; and those             YCO’S RULE 7.1 CORPORATE
similarly situated,                    DISCLOSURE STATEMENT

            Plaintiffs,

      v.

YELLOWSTONE CLUB
OPERATIONS, LLC; and
HOSPITALITY STAFFING
SOLUTIONS LLC,

            Defendants.
         Yellowstone Club Operations, LLC (“YCO”) submits the following

information as its corporate disclosure statement required by Federal Rule of Civil

Procedure 7.1:

         1.   YCO is a domestic limited liability company.

         2.   Discovery Yellowstone Club Managers, LLC owns 100% of YCO.

YCO further states there is no publicly held corporation owning 10% or more of its

stock.

         DATED this 18th day of November, 2019.

                                      CROWLEY FLECK PLLP



                                      By: /s/ Jeffrey M. Roth
                                            Jeffrey M. Roth
                                            John M. Semmens

                                      Attorney for Defendant Yellowstone Club
                                      Operations, LLC
                         CERTIFICATE OF SERVICE

     I hereby certify that on November 18, 2019, I sent the foregoing document
via CM/ECF to the following:

Roger Trim
Ogletree Deakins, Nash, Smoak & Stewart PC
2000 S. Colorado Blvd.
Tower 3, Suite 900
Denver, CO 80222
Attorney for Defendant Hospitality Solutions, LLC

Christopher Young
YOUNG LAW OFFICE PLLC
P.O. Box 10247
Bozeman, MT 59719
Attorney for Plaintiff


David Seligman
Alex Hood
Towards Justice
1410 High Street, Suite 300
Denver, CO 80218
Attorney for Plaintiff


Sarah J. Parady
Mary Jo Lowrey
Lowrey Parady, LLC
1725 High Street
Denver, CO 80218
Attorney for Plaintiff
                                     CROWLEY FLECK PLLP


                                     By: /s/ Jeffrey M. Roth
                                           Jeffrey M. Roth
      John M. Semmens

Attorney for Defendant Yellowstone Club
Operations, LLC
